DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 16–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites:
“2. The air filter element of claim 1, wherein said filter medium pack comprises a rolled-up length of filter medium having a tubular shape and a core that is substantially geometrically similar to outer perimeter.” Emphasis added. 

Claim 2 is indefinite because it is unclear if the term “outer perimeter” is the same as the “outer perimeter” of the filter medium pack as recited in claim 1. 
For the purpose of examination, claim 2 is interpreted as:
“2. The air filter element of claim 1, wherein said filter medium pack comprises a rolled-up length of filter medium having a tubular shape and a core that is substantially geometrically similar to the outer perimeter.”

Claim 16 recites:
“16. The air filter element of claim 1, further comprising: 
a) the filter medium pack being formed from coiled fluted filter media, the filter medium pack having an outer circumference defining a convex portion; 
b) a first guiding rim mounted to a first end of the filter medium pack, the first guiding rim defining a convex portion corresponding to the filter medium pack convex portion and defining an adjacent concave portion; and 
c) a seal member supported by the first guiding rim, wherein the seal member defines an outwardly directed radial sealing surface corresponding to the filter medium and first guiding rim convex portions and corresponding to the guiding rim adjacent concave portion.” Emphasis added. 

Claim 16 is indefinite because it is unclear if the term “a first end” is the same as “a first side” in claim 1.
For the purpose of examination, claim 16 is interpreted as follows:
“16. The air filter element of claim 1, further comprising: 
a) the filter medium pack being formed from coiled fluted filter media, the filter medium pack having an outer circumference defining a convex portion; 
b) a first guiding rim mounted to [[a]] the first [[end]] side of the filter medium pack, the first guiding rim defining a convex portion corresponding to the filter medium pack convex portion and defining an adjacent concave portion; and 
c) a seal member supported by the first guiding rim, wherein the seal member defines an outwardly directed radial sealing surface corresponding to the filter medium and first guiding rim convex portions and corresponding to the guiding rim adjacent concave portion.”

Claims 17–20 are indefinite because they depend from claim 16. 


Claim 17 recites:
“17. The air filter element of claim 16, further including a second guiding rim mounted to a second end of the filter medium pack.” Emphasis added. 

Claim 17 is indefinite because is it unclear if “a second end” is the same as “ a second side” as recited in claim 1. 
For the purpose of examination, claim 17 is interpreted as:
“17. The air filter element of claim 16, further including a second guiding rim mounted to [[a]] the second [[end]] side of the filter medium pack.”

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–2, 4–10 and 16–20 are rejected under 35 U.S.C. 103 as being obvious over Menssen et al., US 2014/0047808 A1 (“Menssen”) in view of Moser et al., US 2016/0214052 (“Moser”). 
Claim 1 describes an air filter element. The air filter element comprises a filter medium pack comprising a filter medium. The filter medium pack has a first side and a second side. The filter medium pack defines an outer perimeter having a convex portion and an adjacent concave portion. The air filter element comprises a guiding rim comprising a sealing surface having at least a radially oriented component arranged on at least one of the first side and the second side. The sealing surface is configured to provide radial sealing when installed in a suitably shaped cavity. The filter medium pack has a substantially tubular shape. A circumference of the guiding rim or sealing surface comprises at least one convex portion, corresponding to the filter medium pack outer perimeter convex portion, and at least one adjacent concave portion. 
The limitation of “substantially tubular shape” in interpreted to cover shapes obtained by rolling a length of filter medium (with or without a core or a hollow space at the center), shapes obtained by arranging pleated filter media as a tube, and shapes obtained by combining multiple units that are substantially tubular in the aforementioned sense. The substantially tubular shape may include one or more pinches and/or bends. Spec. dated Apr. 24, 2019 (“Spec.”) p. 5. 
Menssen discloses an air filter element (i.e., filter element 1). Menssen Fig. 1, [0041].  The air filter element 1 comprises a filter medium pack (i.e., filter medium 2) comprising a filter medium. Id. at Fig. 3, [0044]. While Menssen does not explicitly disclose a filter medium (i.e., filter material), it would have been obvious for its filter medium pack 2 to contain certain filter material so that it can filter air. The filter medium pack 2 has a first side and a second side. Id. at Fig. 2. The filter medium pack 2 defines an outer perimeter having a convex portion and an Id. at annotated Fig. 3.  The air filter element 1 comprises a guiding rim (i.e., end disk 20) comprising a sealing surface (i.e., the surface of sealing 66) having at least a radially oriented component arranged on the first side. The sealing surface of sealing member 66 is configured to provide radial sealing when installed in a suitably shaped cavity (i.e., housing 31). Id. at Fig. 1, [0043].  The filter medium pack 2 has a substantially tubular shape Id. at Figs. 3 and 4, [0016]. 
Menssen does not explicitly disclose that a circumference of the guiding rim 20 comprises at least one convex portion, corresponding to the filter medium pack outer perimeter convex portion, and at least one adjacent concave portion in the drawing. However, Menssen discloses that the end disk 20 (i.e., guiding rim) and the associated sealing surface of the filter housing can be designed symmetrically in the shape of a semicircle or half of an ellipsis to ensure a correctly positioned mounting of the filter element. Id. at [0043]. It would have been obvious that when the guiding rim and associated sealing surface of the filter housing are designed symmetrically in the shape of a semicircle, a circumference of the guiding rim 20 would comprises at least one convex portion (i.e., the outer perimeter of the semicircle) and a concave portion (i.e., the connecting area where the two semi-circle meet).
As for the limitation of the convex portion of the guiding rim 20 corresponding to the filter medium pack outer perimeter convex portion, Menssen does not explicitly disclose this limitation. However, it would have been obvious to one of ordinary skill in the art to understand that the guiding rim would have a contour that matches the contour of the filter media, i.e., where the concave/convex portion of the guiding rim corresponds to the concave/convex portion of the filter media respectively. A person of ordinary skill in the art would understand that such arrangement is commonly known in the air filtration art, see e.g., Moser’s frame shaped 

    PNG
    media_image1.png
    837
    894
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    481
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    529
    media_image3.png
    Greyscale

Claim 2 describes the air filter element of claim 1. The filter medium pack comprises a rolled-up length of filter medium having a tubular shape and a core that is substantially geometrically similar to the outer perimeter.
The limitation of “substantially geometrically similar” is used to indicate that the similarity of the shapes of the core and the guiding rim need not be exact, but is sufficiently strong for the core to determine the shape of the resulting rolled-up pack. Spec. p. 5. 
Menssen discloses that the filter medium pack 2 comprises a rolled up length of filter medium having a tubular shape (i.e., the length of the tubular filter medium pack 2) and a core (i.e., filter element interior space 6) that is substantially geometrically similar to the contour outlined by inner wall 7. Menssen Fig. 3, [0042] and [0044]. 
Claim 4 describes the air filter element of claim 1. The filter medium pack comprises pleated filter media arranged in a tubular shape.
Menssen discloses that the air filter element 1 comprises pleated filter media arranged in a tubular shape (i.e., the zigzag-fold endless bellows 37 arranged in a tubular shape). Menssen, Fig. 3, [0042]. 
Claim 5 describes the air filter element of claim 1. The outer perimeter is elongate and wherein at least one concave portion is present along a longitudinal side of the outer perimeter.
The limitation of “longitudinal side” is interpreted as the top side 120e and bottom side 109f of the contour. Spec. p. 15, Fig. 1a. 
Menssen discloses that the outer perimeter is elongated and at least one concave portion is present along a longitudinal side. Menssen Fig. 3, [0044]. 

    PNG
    media_image4.png
    470
    643
    media_image4.png
    Greyscale

Claim 6 describes the air filter element of claim 5. The outer perimeter is essentially bean-shaped or kidney-shaped.
Menssen discloses that the outer perimeter is kidney-shaped. Menssen [0023]. 
Claim 7 describes the air filter element of claim 1. The filter medium pack comprises at least two separately rolled-up lengths of filter medium. The at least two separately rolled-up lengths of filter medium is held together by said guiding rim.
Menssen discloses that its filter medium pack 2 comprises two separately rolled-up lengths of the filter medium (i.e., the two rolled-up length of the convex arches 8). Menssen Fig. 3, [0044]. The rolled-up length of filter medium of Menssen is held together by the guiding rim 20. Id.
Claim 8 describes the air filter element of claim 7. The outer perimeter is generally 8-shaped.
Menssen discloses that the outer perimeter is generally 8-shaped. Menssen Fig. 3. 
Claim 9 describes the air filter element of claim 1. The filter medium pack is rolled up such that the filter medium pack is without a hollow space at the center of the filter medium pack.
Menssen discloses an alternative embodiment where the filter medium pack is rolled up such that the filter medium pack is without a hollow space at the center of the filter medium pack. Menssen Fig. 4, [0045]. 
Claim 10 describes an air filter system. The air filter system comprises a housing. The air filter system comprises the air filter element of claim 1. The housing defines a cavity shaped so as to be able to hold the air filter element. The sealing surface provides radial sealing against said housing. The housing comprises an access window for inserting the air filter element into the cavity and removing the air filter element from the cavity. The access window is shaped and positioned in such a way that the air filter element can be inserted and removed by a movement that comprises a rotation.
Menssen discloses an air filter system (i.e., air filter 30) comprises a housing (i.e., filter housing 31). Menssen Fig. 1, [0041]. The air filter system 30 comprises the air filter 1. Id. at Fig. 1, [0042]. The housing 31 defines a cavity shaped so as to be able to hold the air filter 1. Id. at Fig. 1. The sealing surface of sealing 66 provides radial sealing against the housing 31. Id. at Fig. 2A, [0043]. The housing 31 comprises an access window (i.e., the opening of housing 31) for inserting the air filter element 1 into the cavity and removing the air filter element form the cavity. Id. at Fig. 1. The access window is shaped and positioned in such a way that the air filter 
Claim 16 describes the air filter element of claim 1. The filter medium pack is formed from coiled fluted filter media. The filter medium pack has an outer circumference defining a convex portion. The air filter element comprises a first guiding rim mounted to the first side of the filter medium pack. The first guiding rim defines a convex portion corresponding to the filter medium pack convex portion and defining an adjacent concave portion. The air filter element comprises a seal member supported by the first guiding rim. The seal member defines an outwardly directed radial sealing surface corresponding to the filter medium and first guiding rim convex portions and corresponding to the guiding rim adjacent concave portion.
Menssen discloses that the filter medium pack 2 has an outer circumference defining convex portion. Menssen Fig. 3, [0044]. The air filter element 1 comprises a first guiding rim (i.e., end disk 20) mounted to the first side of the filter medium pack 2. Id. at annotated Fig. 2 as presented in claim 1. It is noted here that the examiner is interpreting the guiding rim 20 in claim 1 to be the first guiding rim in claim 16, because the guiding rim 20 is located on the first side of the filter medium pack 2. Menssen also discloses that the first guding rim 20 defines a convex portion corresponding to the filter medium pack convex portion and defines an adjacent concave  Id. at annotated Fig. 3.  Menssen discloses a seal portion (i.e., sealing 66). Id. at Fig. 2A. 
While Menssen is silent about the orientation of the sealing surface of sealing 66, Menssen discloses an alternative embodiment with an outwardly directed radial sealing surface 140. Id. at Fig. 7, [0052]. Menssen discloses that the sealing surface 140 create fluid-tight close between the filter element 101 and the housing 110. Id. at Fig. 7, [0052].  It would have been obvious for the sealing surface of sealing 66 to be outwardly directed so that a fluid-tight seal between the filter medium pack 2 and the housing 31 could be created as disclosed in Menssen’s alternative embodiment. It is noted here that in this specific embodiment of Menssen, the circumference of the guiding rim or sealing surface does not show any convex or concave portions, however, as discussed in claim 1, Menssen discloses several alternative embodiments showing other possible filter medium geometries, where the circumference of filter medium 2 comprises convex and adjacent concave portions. Id. at Figs. 3 and 4A–4C. As discussed in claim 1, the corresponding guiding rim and sealing surface would comprises corresponding convex and adjacent concave portions because it is known in the filtration art for a guiding rim and sealing surface to have the matching outer circumference as the filter medium in view of Moser. 
Menssen does not disclose that the filter medium pack 2 is formed from coiled fluted filter media. In the analogous art of air filters, Moser discloses a filter media pack formed from coiled fluted filter media. Moser Fig. 1, [0025]. It would have been obvious for the filter medium pack 2 of Menssen to be formed from coiled fluted filter media as disclosed by Moser as such filter media is recognized in the air filtration art as being suitable to use as filter media. 

    PNG
    media_image5.png
    458
    700
    media_image5.png
    Greyscale

Claim 17 describes the air filter element of claim 16. The filter element further includes a second guiding rim mounted to the second side of the filter medium pack.
Menssen discloses a second guiding rim mounted to the second side of the filter medium pack 2. Menssen Fig. 2A. 

    PNG
    media_image6.png
    588
    644
    media_image6.png
    Greyscale

Claim 18 describes the air filter element of claim 16. The first guiding rim and the filter medium pack each have two convex portions and two concave portions.
Menssen discloses that the first guiding rim 20 and the filter medium pack 2 each have two convex portions 8 and two concave portions 9. Menssen Figs. 2A and 3, [0044]. 
Claim 19 describes the air filter element of claim 16. The filter medium pack further includes a central core.
Menssen discloses that the filter medium pack 2 further include a central core (i.e., interior space 6). Menssen Fig. 3, [0044]. 
Claim 20 describes the air filter element of claim 16. The filter medium pack has a cross-sectional shape characterized as one of a kidney-shape, a bean-shape, an 8-shape, an S-shape, and a W-shape.
Menssen discloses that the filter medium pack 2 has a cross-sectional shape characterized as kidney-shaped. Menssen Fig. 4C, [0046]. 
Claim Rejections - 35 USC §103
The claims are rejected as follows:
Claims 1, 4–5 and 9 are rejected under 35 U.S.C. 103 as being obvious Moser et al., US 2016/0214052 (“Moser”). 
Claim 1 describes an air filter element. The air filter element comprises a filter medium pack comprising a filter medium. The filter medium pack has a first side and a second side. The filter medium pack defines an outer perimeter having a convex portion and an adjacent concave portion. The air filter element comprises a guiding rim comprising a sealing surface having at least a radially oriented component arranged on at least one of the first side and the second side. The sealing surface is configured to provide radial sealing when installed in a suitably shaped cavity. The filter medium pack has a substantially tubular shape. A circumference of the guiding rim or sealing surface comprises at least one convex portion, corresponding to the filter medium pack outer perimeter convex portion, and at least one adjacent concave portion. 
The limitation of “substantially tubular shape” in interpreted to cover shapes obtained by rolling a length of filter medium (with or without a core or a hollow space at the center), shapes obtained by arranging pleated filter media as a tube, and shapes obtained by combining multiple units that are substantially tubular in the aforementioned sense. The substantially tubular shape may include one or more pinches and/or bends. Spec. dated Apr. 24, 2019 (“Spec.”) p. 5. 
Moser discloses an air filter element (i.e., filter element 1). Moser Fig. 1, [0025]. The filter element 1 comprises a filter medium pack (i.e., sheets 2) comprising a filter medium (i.e., covering layer 3 and corrugated layer 4). Id. at Fig. 1, [0025]. The filter medium pack 2 has a first side and a second side. Id. at Fig. 2. The filter medium pack 2 defines an outer perimeter having a convex portion and an adjacent concave portion. Id. at Fig. 1. The air filter element 1 comprises a guiding rim (i.e., sealing element 8) comprising a sealing surface having at least a radially oriented component arranged on at least one of the first side and the second side. Id. at Fig. 3, [0030]. The sealing surface of guiding rim 8 is configured to provide radial sealing when installed in a suitably shaped cavity (i.e., receiving space 9). Id. at Fig. 4, [0032]. It is noted here that while Moser does not explicitly disclose that the guiding rim has a radially oriented sealing surface, Moser discloses that its sealing element 8 protrudes radially and axially. Id. at [0030]. Additionally, Moser discloses that the filter element 1 contacts the filter housing 10 at its inner curvature from the side. Id. at Fig. 4, [0032]. It would have been obvious that the sealing surface of the guiding rim 8 provides a radially oriented sealing surface between the filter element 1 and the filter housing 10. Id. at Fig. 4. Moser also discloses that the filter medium pack 2 has a substantially tubular shape. Id. at Fig. 4. A circumference of the guiding rim 8 comprises at least one convex portion, corresponding to the filter medium pack outer perimeter convex portion, and at least one adjacent concave portion. Id. at annotated Figs. 1–2. 

    PNG
    media_image7.png
    503
    934
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    510
    766
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    540
    575
    media_image9.png
    Greyscale

Claim 4 describes the air filter element of claim 1. The filter medium pack comprises pleated filter media arranged in a tubular shape.
Moser discloses that the air filter element 1 comprises pleated filter media (i.e., corrugated layer 4) arranged in a tubular shape. Moser, Fig. 2, [0025]. 
Claim 5 describes the air filter element of claim 1. The outer perimeter is elongate and wherein at least one concave portion is present along a longitudinal side of the outer perimeter.
The limitation of “longitudinal side” is interpreted as the top side 120e and bottom side 109f of the contour. Spec. p. 15, Fig. 1a. 
Moser discloses that the contour is elongated and at least one concave portion (i.e., the inner curvature located at the bottom side of the outer perimeter of filter medium pack 2) is present along a longitudinal side of the contour. Moser Fig. 4. It is noted that the bottom side of the contour is a longitudinal side of the contour, which is consistent with applicant’s disclosure. 
Claim 9 describes the air filter element of claim 1. The filter medium pack is rolled up such that the filter medium pack is without a hollow space at the center of the filter medium pack.
Moser discloses that the filter medium pack 2 is rolled up such that the filter medium (3 and 4) is without a hollow space at the center of the filter medium pack 2. Moser Fig. 2. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 USC § 112(b) rejection to claims 1 and 4–10 as the applicant has amended claim 1 to overcome the current rejection. 
New grounds of rejections are made towards claims 2 and 16–20 due the amendment of the claims. Details are provided above.
Claim Rejections - 35 USC § 103
The applicant argues that neither Menssen nor Moser teach or suggest a sealing surface with adjacent convex/concave portions in which the convex portion corresponds to a convex portion of the filter medium pack, which is required by the amended claim 1. Applicant Rem. dated Nov. 02, 2021 (“Applicant Rem.”) p. 7. The applicant further points out that Menssen discloses a seal 66 which is provided with an oval or racetrack type shape as can be seen in Menssen Fig. 2A. Id. The applicant argues that the seal 66 does not have a sealing surface with a concave portion adjacent to a convex portion. Id. Additionally, the applicant argues that Moser’s Id. The applicant further argues that there is no disclosure in Moser that establishes that rounded corners corresponds to a convex portion of the filter media, as required by the claim. Id. 
The examiner respectfully disagrees with the above arguments. While Menssen’s seal 66 as disclosed in Menssen’s drawing is provided with an oval or racetrack shape, it would have been obvious for the seal 66 to have the required surface surface with a concave portion adjacent to a concave portion when the filter medium of Menssen takes the alternative configuration of Figs. 3 and 4A–4C. It is worth pointing out that Menssen’s invention s not limited its drawing as Menssen discloses in its specification that its filter medium could have different configurations (such as symmetric semicircles) as to ensure a correctly positioned mounting. Menssen [0043]. It is well within the ambit of one of ordinary skill in the art to use a seal or guiding rim that has the matching outer perimeter of the filter medium pack as such design is known in the filtration art to be suitable for guiding rims and filter medium packs. Details are provided in the rejection of claim 1. 
Additionally, as mapped in the second set of rejection of claim 1, Moser’s convex portion could be mapped to the bottom corner portion of the filter medium. Moser annotated Fig. 1. The examiner thus believe Moser discloses a convex portion of the filter medium which is adjacent to a concave portion. It is noted here that the term “convex” by definition means “a plygon having only interior angles measuring less than 180°.” Therefore, the term “rounded” in applicant’s argument is not given patentable weight as applicant’s claim does not require a “rounded” convex portion. Furthermore, even if the applicant further amended t claim 1to include the limitation of “rounded convex,” the examiner does not think it would overcome the current prior 

    PNG
    media_image7.png
    503
    934
    media_image7.png
    Greyscale

The applicant further argues that Moser does not disclose a guiding rim mounted to a first end of the filter medium pack that also supports a seal member, because Moser’s seal member is directed formed onto the filter media pack. Id. 
This argument is moot as the rejection of amended claim 16 is not rejected as being obvious in view of Menssen in view of Moser. Menssen discloses a sealing surface 66 formed on a guiding rim 20.  Details are provided above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Qianping He/Examiner, Art Unit 1776                      

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776